Respectfully, I must dissent from the conclusion reached by the majority regarding the effect of the National City Bank sale of the Hamilton Cast Corporation assets to Integrity Casting Corporation.
Consideration for this transaction as recited in the bill of sale is a $1,643,704.94 promissory note executed on May 25, 1993 in favor of National City Bank by Salvatore Esposito, president of Integrity Casting Corporation, as maker. National City Bank argues, and the majority believes, that affidavits of bank officers which controvert these original documents are controlling.
The parol evidence rule excludes evidence of prior or contemporaneous oral agreements which would vary the terms of a written contract. See 43 Ohio Jurisprudence 3d, Evidence and Witnesses, at Section 530. The general rule is stated at 428, Section 568:
"* * * [w]here the words of any written instrument are free from ambiguity * * * such instrument is always to be construed according to the strict, plain, common meaning of the words themselves; and in such case evidence dehors the instrument for the purpose of explaining it according to the surmised or alleged intention of the parties thereto is utterly inadmissible."
Here, by using affidavits, the bank attempts to defeat the parol evidence rule because these otherwise oral statements have been reduced to writing. Clearly, they are made after the time of the original transaction and their only purpose is to explain the intent of the parties and/or modify the explicit terms of the bill of sale and the promissory note. Because there is no ambiguity in these original transaction documents, the law precludes the use of affidavits or oral evidence to vary the terms contained in those documents.
The transaction between National City Bank and Integrity Corporation, entered into on May 25, 1993, stands separate and apart from the obligation of Hamilton Cast Corporation and the personal guarantee of Ben Plechaty. Because the sales price was the exact amount owed by Plechaty to the bank, his interposed defense of accord and satisfaction to the deficiency obligation is, in my view, valid.
In 15 Ohio Jurisprudence 3d, Compromise, Accord and Release, Section 26, the rule is stated that:
"An accord and satisfaction made with one who is a stranger to the transaction to which it relates is good, and will bar an action on the claim involved, if the person against whom the claim was made has either authorized or ratified the settlement. The fact that the debtor sets up the accord and satisfaction as a defense is sufficient to show his consent to the settlement." *Page 118 
Hence, since the terms of the transaction between Integrity and National City were presented to Plechaty and he had the opportunity to object but did not do so, the majority concludes that he assented to the terms of the transaction and finds Plechaty liable for the deficiency. I believe, however, the law is that the bank's subsequent sale of its repossessed assets to Integrity at the same $1,643,704.94 sale price constitutes a release of Plechaty's obligation. He did not object because clearly, there was no reason for him to object, since the sale at that price exonerated his debt. The bank entered an accord and satisfaction with Mr. Esposito by agreeing to accept $275,000 in full satisfaction of the $1,643,704.94 obligation. The bank believed at the time that if Integrity did not pay the $275,000 in full, it could proceed against Integrity and or Esposito for the deficiency. Apparently, the bank felt that if it received the $275,000 it could then proceed to collect the deficiency against Plechaty, but this action is not permitted by law.
For these reasons, I would reverse the judgment of the trial court and enter judgment for the defendant on the deficiency obligation.